DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 8, 10 and 14-17 of U.S. Patent No. 10,629,241. Although the claims at issue are not identical, they are not patentably distinct from each other because both provide division of video sequences through the use of displacement values exceeding a threshold, from which the divided video [in the form of cuts or scenes] are further divided such that no more than one pulldown pattern is present in order to create a compressed video sequence.

Instant Application 16/820,596
US Patent No. 10,629,241
1. A method comprising: receiving a video sequence comprising a plurality of frames; 
generating, based on dividing the video sequence at each frame of the plurality of frames with a displacement value exceeding a threshold, a plurality of scenes; 
generating, based on dividing each scene of the plurality of scenes that comprises more than one pulldown pattern, a second plurality of scenes such that each scene of the second plurality of scenes has at most one pulldown pattern; and 
causing, based on removing frames that were added based on a pulldown pattern detected in each scene of the second plurality of scenes, output of a compressed video sequence.
[The examiner notes that the term ‘scene’ and ‘cut’ are seen as synonyms in the context of and between the applications]
A method comprising: receiving a video sequence comprising a plurality of frames; 
determining a displacement value for each frame of the plurality of frames, wherein the 
dividing the video sequence at each frame in the plurality of frames with a displacement value exceeding a threshold each cut of the plurality of cuts to generate a plurality of cuts; 
dividing each cut of the plurality of cuts that comprises more than one pulldown pattern to generate a second plurality of cuts such that each cut of the second plurality of cuts has at most one pulldown pattern; and 
generating, based on removing frames that were added based on a pulldown pattern detected in each cut of the second plurality of cuts, a compressed video sequence.
wherein the displacement value indicates a difference in color or position between each frame of the plurality of frames and one or more previous frames in the plurality of frames.
[See difference in color or position between each frame limitation in claim 1]
3. The method of claim 1, further comprising: interpolating each two identified frames of the plurality of frames having substantially similar displacement values into one interpolated frame.
interpolate each two identified frames of the plurality of frames having substantially similar displacement values into one interpolated frame.
identifying a target length for the video sequence; determining whether the compressed video sequence matches the target length; and if that the compressed video sequence exceeds the target length, removing second frames in a second scene of the second plurality of scenes.
3. The method of claim 1, further comprising: identifying a target length for the video sequence; determining whether the compressed video sequence matches the target length; and if that the compressed video sequence exceeds the target length, removing second frames in a second cut of the second plurality of cuts.
6. The method of claim 4, further comprising: repeating the identifying and the removing until the compressed video sequence matches the target length.
5. The method of claim 3, further comprising: repeating the identifying and the removing until the compressed video sequence matches the target length.
7. The method of claim 1, wherein the determining is based on at least one of: a neural network, a support vector machine, or a decision tree.
8. The method of claim 1, wherein the determining is based on at least one of a neural network, support vector machine, or decision tree.
8. The method of claim 1, further comprising: determining a displacement value for each frame of the plurality of frames.
[See the “determining a displacement value for each frame of the plurality of frames” limitation of independent claim 1]
9. The method of claim 1, wherein the pulldown pattern is detected based on a search in one or more fields in each scene of the second plurality of scenes.
wherein the pulldown pattern is detected based on a search in one or more fields in each cut of the second plurality of cuts.
A non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a processor, cause: 
receiving a video sequence comprising a plurality of frames; 
generating, based on dividing the video sequence at each frame of the plurality of frames with a displacement value exceeding a threshold, a plurality of scenes; 
generating, based on dividing each scene of the plurality of scenes that comprises more than one pulldown pattern, a second plurality of scenes such that each scene of the second plurality of scenes has at most one pulldown pattern; and 
causing, based on removing frames that were added based on a pulldown pattern detected in each scene of the second plurality of scenes, output of a compressed video sequence.
14. A non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a processor, cause: receiving a video sequence comprising a plurality of frames; 
determining a displacement value for each frame of the plurality of frames, wherein the displacement value indicates a difference in color or position between each frame of the plurality of frames and one or more previous frames in the plurality of frames; 
dividing the video sequence at each frame in the plurality of frames with a displacement value exceeding a threshold to generate a plurality of fields; 
dividing each cut of the plurality of cuts that comprises more than one pulldown pattern a second plurality of cuts such that each cut of the second plurality of cuts has at most one pulldown pattern; and 
generating, based on removing frames that were added based on a pulldown pattern detected in each cut of the second plurality of cuts, a compressed video sequence.
wherein the displacement value indicates a difference in color or position between each frame of the plurality of frames and one or more previous frames in the plurality of frames.
[See difference in color or position between each frame limitation in claim 14]
12. The non-transitory computer-readable storage medium of claim 10, wherein the computer-readable instructions, when executed by the processor, further cause: interpolating each two identified frames of the plurality of frames having substantially similar displacement values into one interpolated frame.
15. The non-transitory computer-readable storage medium of claim 14, further storing computer-readable instructions that, when executed by the processor, cause: interpolating each two identified frames of the plurality of frames having substantially similar displacement values into one interpolated frame.
13. The non-transitory computer-readable storage medium of claim 10, wherein the computer-readable instructions, when executed by the processor, further cause: identifying a target length for the video sequence; determining whether the compressed video sequence matches the target length; and if that the compressed video sequence exceeds the target length, removing second frames in a second scene of the second plurality of scenes.

identifying a target length for the video sequence; determining whether the compressed video sequence matches the target length; and if the compressed video sequence exceeds the target length, removing second frames in a second cut of the second plurality of cuts.

17. The non-transitory computer-readable storage medium of claim 16, further storing computer-readable instructions that, when executed by the processor, cause: determining that the compressed video sequence is less than the target length; and executing a pulldown process to augment the compressed video sequence to match the target length.
15. The non-transitory computer-readable storage medium of claim 13, wherein the computer-readable instructions, when executed by the processor, further cause: repeating the identifying and the removing until the compressed video sequence matches the target length.
5. The method of claim 3, further comprising: repeating the identifying and the removing until the compressed video sequence matches the target length.
16. The non-transitory computer-readable storage medium of claim 10, wherein the determining is based on at least one of: a neural network, a support vector machine, or a decision tree.
16. The non-transitory computer-readable storage medium of claim 10, wherein the determining is based on at least one of: a neural network, a support vector machine, or a decision tree.

[See the “determining a displacement value for each frame of the plurality of frames” limitation of independent claim 14]
18. The non-transitory computer-readable storage medium of claim 10, wherein the pulldown pattern is detected based on a search in one or more fields in each scene of the second plurality of scenes.
20. The non-transitory computer-readable storage medium of claim 14, wherein the pulldown pattern is detected based on a search in one or more fields in each cut of the second plurality of cuts.
19. A system comprising: 
a first computing device of a plurality of computing devices configured to communicate with a second computing device of the plurality of computing devices, wherein the first computing device is configured to: 
receive a video sequence comprising a plurality of frames; 
generating, based on dividing the video sequence at each frame of the plurality of frames with a displacement value exceeding a threshold, a plurality of scenes; 
dividing each scene of the plurality of scenes that comprises more than one pulldown pattern, a second plurality of scenes such that each scene of the second plurality of scenes has at most one pulldown pattern; and 
cause, based on removing frames that were added based on a pulldown pattern detected in each scene of the second plurality of scenes, output of a compressed video sequence; and 
the second computing device configured to: receive the compressed video sequence.

a memory device configured to store the video sequence; and 
a processor in communication with the memory device configured to: 
determine a displacement value for each frame of the plurality of frames, wherein the displacement value indicates a difference in color or position between each frame of the plurality of frames and one or more previous frames in the plurality of frames; 
divide the video sequence at each frame in the plurality of frames with a displacement value exceeding a threshold to generate a plurality of cuts; 
divide each cut of the plurality of cuts that comprises more than one pulldown pattern to generate a second plurality of cuts such that each cut of the second plurality of cuts has at most one pulldown pattern; and 
generating, based on removing frames that were added based on a pulldown pattern detected in each cut of the second plurality of cuts, a compressed video sequence.
wherein the displacement value indicates a difference in color or position between each frame of the plurality of frames and one or more previous frames in the plurality of frames.
[See difference in color or position between each frame limitation in claim 6]



Allowable Subject Matter
Claims 1-20 are considered to have allowable subject matter pending the Double Patenting Rejection above being cleared.

The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record (in particular, Moeller et al. [U.S. Patent No. 5,995,153], White et al. [U.S. PG Publication No. 2004/0207751] and Neuman et al. [U.S. PG Publication No. 2004/0227852]) do not disclose, with respect to claim 1, a coding system which receives a video sequence with a plurality of frames, the plurality of frames having displacement value differences between each other from which a plurality of scenes are created at points in which displacement values exceed a threshold between sequential frames, each of the plurality of scenes are further divided when there is more than one pulldown pattern discovered within each of the scenes such that a second of plurality of scenes are created which do not contain more than one pulldown each, then frames are removed within these second plurality of scenes which were previously added due to pulldown patterns. Rather, Moeller, White and Nueman fail to specify wherein scenes are specifically divided during occasions wherein more than one pulldown pattern is detected such that a second set is created which are to contain at most one pulldown pattern from which such frames are then removed. The same reasoning applies to claims 10 and 19 mutatis mutandis. Accordingly, claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483